DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 04AUG2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 103 rejections and drawings objections previously set forth in the Non-Final Office Action mailed 04APR2022. Applicant's arguments filed 04AUG2022 have been fully considered and they are persuasive.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 drawn to a wash press and SPECIES C Figs. 4-5,8, including helical flights with flat paddles reading on claims 1-3,4,6,8-9 in the reply filed on 04AUG2022 is acknowledged. Note that claims 4 and 6 are not withdrawn, as the angle could be zero degrees, reading on SPECIES C. See also par. [0053]. Claim 5 is withdrawn, as the angle must be non-zero.
Claims 5,7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected SPECIES, there being no allowable generic or linking claim.
Claims 1-3,4,6,8-9 are allowable. Claims 5,7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions SPECIES A-E, as set forth in the Office action mailed on 28SEPT2021, is hereby withdrawn and claims 5,7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a wash press comprising the combination of claimed elements including a rotor having a plurality of helical flights interconnected by paddle members, the paddle members having surfaces extending at an angle more closely aligned to a rotation axis of the rotor than surfaces of the helical flights; and wherein the helical flights on opposite sides of the paddle members are configured to transport the solid and the liquid materials in a same direction.
WALKER (US 3285415) discloses a sludge collector method and apparatus including a helical screw conveyor having a plurality of flights connected to paddle members. The flights are separate, independent and distinct having an interrupted open space.
LEE (US 20150231535) discloses a multi-zoned screening apparatus including helical flights and paddles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777